People ex rel. Lazzaro v Warden, Yaphank Correctional Facility (2014 NY Slip Op 06118)
People ex rel. Lazzaro v Warden, Yaphank Correctional Facility
2014 NY Slip Op 06118
Decided on September 10, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2014-08110

[*1]The People of the State of New York, ex rel. Lance Lazzaro, on behalf of Miguel Vicente, petitioner, 
vWarden, Yaphank Correctional Facility, respondent.
Lazzaro Law Firm, P.C. (Lance Lazzaro, pro se, of counsel), Brooklyn, N.Y., for petitioner.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Kate Wagner of counsel) for respondent.
DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County Indictment No. 724-14.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
MASTRO, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court